Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 1 of 8 PAGEID #: 167




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Zechariah Duffey,

      Plaintiff,

      v.                                       Case No.: 2:19-cv-775
                                               Judge Michael H. Watson
Rust–Oleum Corp., et al.,                      Magistrate Judge Jolson

      Defendants.

                               OPINION AND ORDER

      Defendant Ball Corporation (“Ball”) moves to dismiss Zechariah Duffey’s

(“Plaintiff”) Amended Complaint as to Ball. Mot., ECF No. 23. For the following

reasons, Ball’s motion is GRANTED.

                                      I.    FACTS 1

      On or about February 1, 2017, Plaintiff was working as a supervised

contractor at Battelle Memorial Institute. Am. Compl. ¶ 8, ECF No. 17. Plaintiff

obtained a new aerosol paint can to paint an automobile rocker panel. Id. ¶¶ 11–

12. While preparing the can by shaking it, the bottom of the can failed and

rapidly propelled the can upward, striking Plaintiff in the head. Id. ¶ 14. The can

left a wound above Plaintiff’s right temple. Id. Plaintiff did not deviate from

standard procedures in the use of the aerosol paint can. Id. ¶ 15. Following the

incident, the aerosol paint can was observed to have sheared or separated


1The Court accepts Plaintiff’s factual allegations in the Amended Complaint as true for
purposes of Ball’s motion to dismiss.
Case No. 2:20–cv–775                                                         Page 1 of 8
Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 2 of 8 PAGEID #: 168




above the bottom seam, which was caused by a manufacturing defect. Id. ¶ 17.

Additionally, cans in a similar lot were showing evidence of bulging on the

bottom. Id. ¶ 18. The can that Plaintiff used did not have evidence of bulging on

the bottom. Id. The aerosol paint used by Plaintiff was manufactured by

Defendant Rust–Oleum Corporation (“Rust–Oleum”). Id. ¶ 11. Ball

manufactures the aluminum and/or metal aerosol can which holds the Rust–

Oleum paint. Id.

      On January 31, 2019, Plaintiff sued only Rust-Oleum in the Franklin

County, Ohio Common Pleas Court alleging that the paint and/or paint can was

defective. Id. ¶ 5. Rust–Oleum removed the case to this Court on March 5,

2019. Id. Plaintiff discovered from Rust–Oleum’s initial disclosure, which was

served on April 30, 2019, that the paint can was not manufactured by Rust–

Oleum, but, instead, was manufactured by Ball. Resp. 1–2, ECF No. 24. Plaintiff

filed a motion to join Ball as a party on September 30, 2019. Id. at 2. This Court

granted the motion, and Plaintiff filed his Amended Complaint naming Ball as a

Defendant on October 8, 2019. Id. Plaintiff’s Amended Complaint contains five

claims against Rust–Oleum and five claims against Ball, all of which allege

product defects and/or negligence.

      Ball moves to dismiss the claims against it, arguing that they are barred by

the statute of limitations. For the following reasons, Ball’s motion to dismiss is

GRANTED.



Case No. 2:20–cv–775                                                      Page 2 of 8
Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 3 of 8 PAGEID #: 169




                            II.    STANDARD OF REVIEW

      A claim survives a motion to dismiss under Rule 12(b)(6) if it “contain[s]

sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

(citation omitted). This standard “calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of [unlawful conduct].” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 (2007). A complaint’s “[f]actual allegations

must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Id. at 555 (internal citations omitted). While the court must “construe the

complaint in the light most favorable to the plaintiff,” Inge v. Rock Fin. Corp., 281

F.3d 613, 619 (6th Cir. 2002), the plaintiff must provide “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678.

      As Ball properly points out, this Court and the Sixth Circuit recognize that

statute of limitations defenses can be raised in Rule 12(b)(6) motions to dismiss.

Gibson v. Am. Bankers Ins. Co., 289 F.3d 943, 946 (6th Cir. 2002); Allen v.

Andersen Windows, Inc., 913 F. Supp. 2d 490, 500 (S.D. Ohio 2012) (“Dismissal

under Fed. R. Civ. P. 12(b)(6) based on a statute-of-limitations bar is appropriate



Case No. 2:20–cv–775                                                         Page 3 of 8
Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 4 of 8 PAGEID #: 170




when the complaint shows conclusively on its face that the action is indeed time-

barred.”).

                                    III.   ANALYSIS

       While Plaintiff brings five claims against Ball, they are all subsumed under

the Ohio Product Liability Act (“OPLA”), which preempts Plaintiff’s common law

product liability claims and negligence claims. Ohio Rev. Code § 2307.71(B) (the

OPLA is “intended to abrogate all common law product liability claims or causes

of action”); see also Miles v. Raymond Corp., 612 F. Supp. 2d 913, 918 (N.D.

Ohio 2009). The OPLA defines a product liability claim as a “claim or cause of

action . . . that seeks to recover compensatory damages from a manufacturer or

supplier for . . . physical injury to [a] person” arising from defective design,

defective warning or instruction, defective manufacture or failure to conform with

any relevant representation or warranty. Ohio Rev. Code § 2307.71(A)(13)(a)–

(c). Plaintiff’s claims against Ball each allege that the paint can manufactured by

Ball was defective. Therefore, Plaintiff may only pursue his claims against Ball

only under the OPLA, 2 and the Court’s analysis is limited to the OLPA’s statute of

limitations.

       Ohio Rev. Code § 2305.10(A) provides that “an action based on a product

liability claim . . . shall be brought within two years after the cause of action

accrues,” and “a cause of action accrues under this division when the injury or


2 In his response to the motion to dismiss, Plaintiff does not dispute that his common
law claims are preempted by the OPLA.
Case No. 2:20–cv–775                                                          Page 4 of 8
Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 5 of 8 PAGEID #: 171




loss to person or property occurs.” 3 Plaintiff acknowledges that his claims

accrued on the date of his injury on February 1, 2017. Resp. 2, ECF No. 24.

Therefore, Plaintiff’s claims had to be brought by February 1, 2019. Because

Plaintiff did not seek to add Ball to this lawsuit until September 30, 2019, he

argues that his Amended Complaint relates back to the date his original

complaint was filed—January 31, 2019. Plaintiff is incorrect.

      Under the Federal Rules of Civil Procedure, an amendment to a pleading

relates back to the date of the original pleading when:

      A) the law that provides the applicable statute of limitations allows
         relation back;
      B) the amendment asserts a claim or defense that arose out of the
         conduct, transaction, or occurrence set out—or attempted to be set
         out—in the original pleading; or
      C) the amendment changes the party or the naming of the party
         against whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied
         and if, within the period provided by Rule 4(m) for serving the
         summons and complaint, the party to be brought in by amendment:
            i) received such notice of the action that it will not be
                prejudiced in defending on the merits; and
            ii) knew or should have known that the action would
                have been brought against it, but for a mistake
                concerning the proper party’s identity.

Fed. R. Civ. P. 15(c)(1).

      Plaintiff first argues that Rule 15(c)(1)(A) applies because Ohio law allows

relation back. But instead of citing Ohio’s substantive law, Plaintiff merely

references Ohio R. Civ. P. 15(C). Ohio’s procedural rules do not apply in this



3There are certain exceptions to this general statute of limitations, R.C. § 2305.10(B),
but Plaintiff does not argue that any of those apply.
Case No. 2:20–cv–775                                                          Page 5 of 8
Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 6 of 8 PAGEID #: 172




Court, and Ohio Revised Code Section 2305.10, the relevant statute of

limitations, does not permit relation back. Evans v. Hanger Prosthetics &

Orthotics, Inc., 735 F. Supp. 2d 785, 792 (N.D. Ohio 2010). Therefore, Rule

15(c)(1)(A) does not rescue Plaintiff’s claims against Ball.

      Next, Plaintiff argues that “the actions outlined in the Amended Complaint

are of the same transaction or occurrence as the original pleading,” satisfying

Rule 15(c)(1)(B), and that Ball is not prejudiced by having to defend this action

and should have knowledge of the lawsuit even before it was added as a party,

satisfying Rule 15(c)(1)(C). These arguments are foreclosed by firmly

established Sixth Circuit precedent that “an amendment which adds a new party

creates a new cause of action and there is no relation back to the original filing

for purposes of limitations.” Asher v. Unarco Material Handling, Inc., 596 F.3d

313, 318 (6th Cir. 2010) (quoting In re Kent Holland Die Casting & Plating, Inc.,

928 F.2d 1448, 1449 (6th Cir. 1991)); see also id. (“Rule 15(c)(1)(B) allows

relation back of an amendment asserting a ‘claim or defense,’ but it does not

authorize the relation back of an amendment adding a new party.”); Rayfield v.

City of Grand Rapids, 768 F. App’x 495, 502 (6th Cir. Apr. 15, 2019) (“Rule 15(c)

is inapplicable when the plaintiff seeks to add, rather than subtract or change, the

named defendants.”).

      Plaintiff’s Rule 15(c)(1)(C) argument faces two additional hurdles. First,

Plaintiff’s ignorance that Ball was the manufacturer is not a “mistake,” as required

by Rule 15(c)(1)(C)(ii). Rayfield, 768 F. App’x at 502; see also Moore v.

Case No. 2:20–cv–775                                                     Page 6 of 8
Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 7 of 8 PAGEID #: 173




Tennessee, 267 F. App’x 450, 455 (6th Cir. Mar. 3, 2008) (“a plaintiff’s lack of

knowledge pertaining to an intended defendant’s identity does not constitute a

‘mistake concerning the party’s identity’ within the meaning of Rule 15(c)”). 4

Second, even if Ball had otherwise been properly substituted for Rust-Oleum,

Rule 15(c)(1)(C) would still not apply because Ball did not have actual or

constructive notice of the action within 90 days of the filing of the Complaint. See

Berndt v. Tennessee, 796 F.2d 879, 884 (6th Cir. 1986). The Sixth Circuit has

“[a]rticulated the following, non-exhaustive list of factors to consider in

determining whether a newly-named defendant had constructive notice of a

lawsuit: ‘the relationship of the new defendants to the defendant(s) originally

named, whether the same attorney represented both the original and new

defendants, and whether the defendants are officials of the original defendant.’”

Beverly v. MEVA Formwork Sys., Inc., 500 F. App’x 391, 394 (6th Cir. Sep. 12,

2012) (quoting Force v. City of Memphis, 101 F.3d 702, 1996 WL 665609, at *2

(6th Cir. 1996) (table)). Plaintiff has not demonstrated that any of these factors

weigh in his favor.




4 This Sixth Circuit precedent was not changed by the ruling in Krupski v. Costa
Crociere S. p. A., 560 U.S. 538 (2010). See DeBois v. Pickoff, No. 3:09-cv-230, 2011
WL 1233665 (S.D. Ohio, March 28, 2011) (explaining that because Krupski involved a
“one-for-one” substitution of parties and not the joinder of new parties, its holding is not
in conflict with Sixth Circuit precedent); see also Smith v. City of Akron, 476 F. App’x 67,
69 (6th Cir. Apr. 6, 2012).
Case No. 2:20–cv–775                                                            Page 7 of 8
Case: 2:19-cv-00775-MHW-KAJ Doc #: 39 Filed: 08/24/20 Page: 8 of 8 PAGEID #: 174




      For these reasons, Plaintiff’s Amended Complaint against Ball does not

relate back to the date of filing the original Complaint, and Plaintiff’s claims

against Ball are barred by the statute of limitations.

                                 IV.    CONCLUSION

      Ball’s motion to dismiss, ECF No. 23, is GRANTED. Ball is DISMISSED

WITH PREJUDICE. The Clerk is DIRECTED to terminate ECF No. 23 from the

Court’s pending motions list.

   IT IS SO ORDERED.



                                        /s/ Michael H. Watson____________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case No. 2:20–cv–775                                                        Page 8 of 8
